                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

    Timothy Erwin,                                      :
                                                        :
                     Plaintiff,                         : Case No. 1:16-cv-1166
                                                        :
                     vs.                                : Judge Michael R. Barrett
                                                        :
    Village of Morrow, Ohio,                            :
                                                        :
                     Defendant.                         :
                                                        :
                                                        :

                                           OPINION & ORDER

          This matter is before the Court on Defendant Village of Morrow’s Motion for

Summary Judgment (Doc. 61), Plaintiff Timothy Erwin’s Motion for Summary Judgment

(Doc. 62), Defendant’s Motion to Strike Portions of Plaintiff’s Affidavit (Doc. 66), and

Plaintiff’s Motion to Strike or Otherwise Disregard Defendant’s Motion to Strike (Doc. 67).

Each motion is fully briefed (Docs. 63, 64, 65, 67, 68, 69, 73), or the time to file a reply

has passed, 1 and ripe for review.



                                        I. MOTIONS TO STRIKE

          The Court will consider the parties’ Motions to Strike first. See Brainard v. Am.

Skandia Life Assurance Corp., 432 F.3d 655, 667 (6th Cir. 2005) (“Generally, a district

court should dispose of motions that affect the record on summary judgment before ruling

on the parties' summary judgment motions.”).

          A party moving for or opposing summary judgment may cite certain materials in


1   Plaintiff did not reply to Defendant’s Response to Plaintiff’s Motion for Summary Judgment.
the record including “affidavits or declarations.” FED. R. CIV. P. 56(c)(1)(A). A responding

party, who believes that such cited materials “cannot be presented in a form that would

be admissible in evidence,” may file an objection. FED. R. CIV. P. 56(c)(2). “Motions to

strike should be construed as objections under Rule 56(c)(2)” of the Federal Rules of Civil

Procedure (“Rules”). Smith v. Interim HealthCare of Cincinnati, Inc., No. 1:10-CV-582,

2011 WL 6012971, at *4 (S.D. Ohio Dec. 2, 2011) (“[M]otions to strike are no longer

appropriate under the 2010 amendments to Rule 56.”) (citing Foreword Magazine, Inc. v.

OverDrive, Inc., No. 1:10-CV-1144, 2011 WL 5169384, at *2 (W.D. Mich. Oct. 31, 2011));

see Stillwagon v. City of Delaware, 274 F. Supp. 3d 714, 736-37 (S.D. Ohio 2017); see

also FED. R. CIV. P. 56(c) (2010 Advisory Committee Notes) (explaining that the Rule

56(c)(2) objection “functions much as an objection for trial, adjusted for the pretrial setting

. . . There is no need to make a separate motion to strike.”). “If a party does file a separate

motion to strike, the motion should be construed as an objection under Rule 56(c)(2).”

Stillwagon, 274 F. Supp.3d at 737 (citing Smith, 2011 WL 6012971, at *4). Accordingly,

the Court construes the parties’ Motions to Strike as objections under Rule 56(c)(2).

       Defendant objects to portions of Plaintiff’s Affidavit and contends that there are

four groups of paragraphs, or portions thereof, that the Court should disregard: those (1)

not based on Plaintiff’s personal knowledge; (2) based on citations to other witnesses’

depositions, or exhibits to those depositions, and not based on his personal knowledge;

(3) based on his interpretation of documents and not based on his personal knowledge;

and (4) portions of paragraphs that contain hearsay. (Doc. 66). Plaintiff responds that

Defendant’s objections are untimely or, alternatively, asks the Court to disregard the

objections. (Doc. 67).



                                              2
                                             a. Timeliness

        Plaintiff argues that Defendant waived its right to challenge Plaintiff’s Affidavit, as

too much time passed between the date on which Plaintiff filed his Affidavit and the date

on which Defendant filed its objections. (Doc. 67 at PageID 1593) (citing Wiley v. United

States, 20 F.3d 222 (6th Cir. 1994) and Davis v. Sears, Roebuck & Co., 708 F.2d 862 (1st

Cir. 1983)). Plaintiff’s reliance on Wiley and Davis is misplaced as, unlike the moving—

i.e., objecting—parties in those cases, Defendant objected before the Court ruled on the

Motions for Summary Judgment. Moreover, even assuming that Defendant’s objections

are untimely, the Court is not convinced that Defendant fails to show good cause to file

the objections. 2      See S.D. Ohio Civ. R. 7.2(a)(2); (June 4, 2018 Minute Entry for

Proceedings setting the dispositive motion deadline); (Doc. 67, Plaintiff’s assertion that

Defendant’s objections are is 38-days late); (Doc. 68, Defendant’s concession that it filed

objections two days after the dispositive motion briefing deadlines closed). Defendant’s

filing of its objections two days after the dispositive motions briefing deadlines closed, and

well-before the Court considered the Motions for Summary Judgment, along with

Defendant’s Response establishes good cause pursuant to S.D. Ohio Civ. R. 7.2(a)(2).

The Court will proceed to the merits of the objections.

                                                b. Merits

        “An affidavit or declaration used to support or oppose a motion must be made on

personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated.” FED. R. CIV. P.



2 Plaintiff contends that Defendant has neither sought leave nor an extension of time to file the objections.
(Doc. 67 at PageID 1593). Defendant’s Response (Doc. 68 at PageID 1600) sufficiently satisfies its
responsibility to seek leave or an extension of time under S.D. Ohio Civ. R. 7.2(a)(2).

                                                     3
56(c)(4). “An affidavit that does not satisfy these requirements . . . will not be considered

by the Court in ruling upon a motion for summary judgment.” Giles v. Univ. of Toledo,

241 F.R.D. 466, 469 (N.D. Ohio 2007) (citing Reddy v. Good Samaritan Hosp. & Health

Ctr., 137 F. Supp. 2d 948, 954 (S.D. Ohio 2000)). However, “the Court must only strike

the inadmissible portions of an affidavit, rather than the whole affidavit.” Wilson v. Budco,

762 F.Supp.2d 1047, 1057 (E.D. Mich. 2011).

       Although personal knowledge may be inferred from the content of the statements,

“[t]he burden is on the proponent to show that the material is admissible as presented or

to explain the admissible form that is anticipated.” FED. R. CIV. P. 56(c)(2) (2010 Advisory

Committee Notes); see Reddy, 137 F. Supp. 2d at 954 (citing 11 James Wm. Moore et

al., Moore's Federal Practice § 56.14[1][c] (3d ed. 1999)). Moreover, inferences, thoughts

and opinions must be based on first hand observations or personal experience,

substantiated by specific facts. See Harrah's Entertainment, Inc. v. Ace American Ins.

Co., 100 Fed.Appx. 387, 394 (6th Cir. 2004).         The Court cannot consider hearsay

evidence on a motion for summary judgment. Id.

       Starting with the paragraphs that Defendant contends are not based on Plaintiff’s

personal knowledge—paragraphs 14, 18, 20, 33, 40, 46, 51, 52, 53, 54, 57, 60, 67, 68,

and 72—Plaintiff fails, entirely, to acknowledge Defendant’s objections regarding

paragraphs 20, 33, 60, 67, and 72, and the Court will not infer personal knowledge for

purposes of his Affidavit. Compare (Doc. 66 at PageID 1588-89), with (Docs. 67, 73).

Although Plaintiff appears to acknowledge Defendant’s objections to paragraphs 52, 53,

54, and 68 (Doc. 67 at PageID 1594), he does not address the objections with specific

facts and the Court will not shoulder his burden and infer personal knowledge for



                                             4
purposes of his Affidavit.

       Regarding paragraphs 14, 18, and 51, Plaintiff responds, summarily, that he has

personal knowledge of the information in these paragraphs because he has personal

knowledge of the information in those paragraphs. (Doc. 67 at PageID 1595); (Doc. 73

at PageID 1628). He fails to lay foundation for his asserted knowledge and the Court will

not infer such knowledge for purposes of his Affidavit. Regarding paragraph 40, he

concedes that he did not attend Defendant’s Village Council’s March 10, 2015 Executive

Session and explains that his knowledge of the information in this paragraph comes from

the contents of his termination letter. (Doc. 67 at PageID 1595). The Court agrees that

the information goes beyond Plaintiff’s personal knowledge and into an unsubstantiated

inference (Doc. 68 at PageID 1601) and will not infer such personal knowledge for

purposes of his Affidavit. Regarding paragraph 57, he asserts that his knowledge of the

information therein comes from past experiences. (Doc. 67 at PageID at 1595). However,

the Court, agrees with Defendant (Doc. 68 at PageID 1602) and finds that the information

in this paragraph goes beyond Plaintiff’s personal knowledge and into an unsubstantiated

inference and will not infer personal knowledge for purposes of his Affidavit.

       Regarding paragraph 46, the Court finds that Plaintiff has personal knowledge of

his amount of accrued sick leave, but that the remainder of his statements therein are

unsubstantiated inferences and will not consider those portions of that paragraph for

purposes of his Affidavit. In light of the above regarding Defendant’s first group of

objections, Defendant’s objections to paragraphs 14, 18, 20, 33, 40, 46, 51, 52, 53, 54,

57, 60, 67, 68, and 72 in Plaintiff’s Affidavit are SUSTAINED.

       Turning to those paragraphs that Defendant contends are based on citations to



                                            5
other witnesses’ depositions, or exhibits to those depositions, and not based on Plaintiff’s

personal knowledge—paragraphs 7, 13, 15, 17, 28, 31, 32, 34, 44, 55, 56, 58, 59, 61, 69,

and 70—Plaintiff fails, entirely, to acknowledge Defendant’s objections regarding

paragraphs 7, 13, 15, 17, and 70 (Docs. 67, 73) and appears to acknowledge that

Defendant objects to paragraphs 28, 31, 55, and 69 (Doc. 67 at PageID 1593), but does

not separately address Defendant’s objections regarding those paragraphs. Regarding

the remaining paragraphs, Plaintiff argues that, as he “would have been permitted to cite

such documents directly to support his brief, there is no harm in the references appearing

in Plaintiff’s Affidavit instead of in Plaintiff’s Motion for Summary Judgment.” (Id. at

PageID 1594).

       As Plaintiff relies on, and cites, others’ deposition testimony and an exhibit thereto,

the Court sees no need to strike these paragraphs of Plaintiff’s Affidavit. However, the

Court will only give these paragraphs consideration which they may be entitled to under

Rule 56.    See Wachenschwanz v. Dolgencorp, LLC, No. 2:12-CV-1037, 2014 WL

907249, at *5 (S.D. Ohio Mar. 7, 2014) (“[T]he Court is empowered to review those

portions of Plaintiff's Declaration that have been retained, and base its judgments only

upon evidence that is properly considered under Fed. R. Civ. P. 56.”). Thus, Defendant’s

objections to paragraphs 7, 13, 15, 17, 28, 31, 32, 34, 44, 55, 56, 58, 59, 61, 69, and 70

are OVERRULED.

       Moving to paragraphs 8 and 71, which Defendant asserts are based on Plaintiff’s

interpretation of documents—namely, sections of what appears to be Defendant’s

Employment Manual and the Ohio Ethics Commission Restrictions on Nepotism or Hiring

of Family Member—and not his personal knowledge, Plaintiff responds that he has



                                              6
personal knowledge of the contents of those documents because he has read them and

does not respond to Defendant’s argument that Plaintiff’s statements are based on

impermissible interpretations. Compare (Doc. 66 at PageID 1589), with (Doc. 67 at

PageID 1594).      The Court agrees that paragraphs 7 and 81 contain Plaintiff’s

interpretations of what Defendant’s employment policies require or what violates the Ohio

Ethics Commission Restrictions on Nepotism or Hiring of Family Members and he fails to

provide specific factual evidence to substantiate his interpretations. Thus, Defendant’s

objections to paragraphs 7 and 81 are SUSTAINED.

      Turning to the portions of paragraphs 11, 37, and 48 that Defendant argues contain

inadmissible hearsay, Plaintiff neither contests that those portions qualify as hearsay nor

provides an exception to the hearsay rule. Rather, he appears to concede that his

statements are hearsay and asks the Court to not strike the remaining portions of those

paragraphs. Compare (Doc. 66 at PageID 1589), with (Doc. 1595). As the Court cannot

consider hearsay on a motion for summary judgment and Plaintiff does not contest

Defendant’s objections that the challenged portions of paragraphs 11, 37, and 48 are

hearsay, Defendant’s objections to those portions of those paragraphs are SUSTAINED.

      Finally, the Court disagrees that the above rulings should only apply to the

consideration of Plaintiff’s Motion for Summary Judgment and not to the consideration of

Plaintiff’s Response to Defendant’s Motion for Summary Judgment. See (Doc. 67 at

PageID 1596).




                                            7
                                          II. BACKGROUND 3

        Plaintiff had a full-time, general maintenance position in Defendant’s Public Works

Department from sometime in 2005 until his termination on March 11, 2015. (Doc. 26 at

PageID 249-50); (Doc. 60, ¶ 2, at PageID 1453). In December 2016, he filed the current

lawsuit alleging: (1) termination in violation of the Age Discrimination in Employment Act

of 1967 (“ADEA”); (2) termination in violation of the Americans with Disability Act (“ADA”);

(3) wrongful termination in violation of public policy; (4) termination in violation of an

employment contract; (5) termination without a public hearing; (6) estoppel; (7) retaliation;

and (8) intentional infliction of emotional distress. (Doc. 3 at PageID 9-14). He seeks

compensatory and punitive damages and an award of legal and attorney fees. (Id.).

        Defendant moves for summary judgment on all of Plaintiff’s claims. (Doc. 61 at

PageID 1470). Plaintiff moves for summary judgment as to his ADEA, ADA, and wrongful

discharge in violation of public policy claims. (Doc. 62 at PageID 1504).

                                         a. Undisputed Facts
        Defendant has two full-time, general maintenance positions in its Public Works

Department. (Doc. 28 at PageID 652-53); (Doc. 46, p. 14). Plaintiff’s duties comprised

mostly of maintenance work including mowing and landscaping public land, trash

removal, salting streets and removing snow in the winter, basic water testing, assisting

with water leaks, and vehicle maintenance. (Doc. 26 at PageID 249); (Doc. 60, ¶ 3, 4, at

PageID 1453).



3 Plaintiff did not include a Statement of Facts in his Motion for Summary Judgment. Moreover, his
citations—in his Motion for Summary Judgment, Response to Defendant’s Motion for Summary Judgment,
and Affidavit—to various parts of the materials in the record are inconsistent, confusing, and, at times,
incomplete. The Court reminds Plaintiff that, in ruling on a motion for summary judgment, “[t]he Court need
only consider the cited materials, but it may consider other materials in the record.” FED. R. CIV. P. 56(c)(3)
(emphasis added).

                                                      8
       William Thompson, a resident of Defendant, served on Defendant’s Village Council

from 2011 to, at least, 2017. (Doc. 28 at PageID 632). Michael Erwin, Plaintiff’s brother,

served as Defendant’s Mayor from approximately 2011 to 2015, including at the time of

Plaintiff’s termination. See (Doc. 3 at PageID 6). Terry Erwin, Plaintiff’s brother, served

on Defendant’s Village Council from approximately 2011 to 2015, including at the time of

Plaintiff’s termination. See (id. at PageID 8). Yorkie Bryant served on Defendant’s Village

Council when Plaintiff was terminated and is Defendant’s Current Mayor. (Doc. 61 at

PageID 1479, n.6).

       In October 2012, Plaintiff filed for a five-year civil stalking protective order against

Bruce Miller, Plaintiff’s former co-worker in Defendant’s Public Works Department and a

resident of Defendant, which a Warren County, Ohio, Court granted in February 2013.

(Doc. 26 at PageID 251, 264-65, 309). Separately, sometime in 2012, after receiving

notice of a water leak on Bob Miller’s, Defendant’s former Zoning Inspector and Bruce

Miller’s brother, land, Plaintiff reported that “Bob wouldn’t let me turn his water off and

there’s no water meter to [Bob Miller’s] place” to his then direct-supervisor. (Id. at PageID

255-57). After a subsequent incident involving a Warren County street revision project,

broken water tap, and investigation, Defendant terminated Bob Miller from his Zoning

Inspector position and Mr. Miller was charged with stealing a public utility. (Id. at PageID

256-58, 261).

       On July 7, 2014, Bruce Miller was arrested for violating the civil stalking protective

order Plaintiff had against him. (Doc. 60, ¶ 19, at PageID 1455). On July 15, 2014, the

police received a complaint from Theresa Mitchell, Bruce Miller’s daughter, stating that

Plaintiff “blocked her in at Subway and threatened her.” (Doc. 26 at PageID 271, 275).



                                              9
Subsequently, the police arrested Plaintiff and took him to the Warren County jail where

he remained for several hours. (Id. at PageID 276). Plaintiff was charged with menacing

Theresa Mitchell. (Id., Attachment 3, Def. Exhibit (“Ex.”) C, PageID 363).

       On July 16, 2014, Rodney Smith, Defendant’s Village Administrator from July 2012

to February 2016 and Plaintiff’s direct supervisor, placed Plaintiff on administrative leave

while Defendant investigated the Theresa Mitchell incident and pending criminal charges

against Plaintiff. (Doc. 26 at PageID 276-79); (Doc. 46, p. 10-11). Plaintiff’s brothers,

Mayor Erwin and Village Councilman Erwin, recused themselves from Defendant’s

investigation and Mr. Smith handled the situation without their input.             (Doc. 28,

Attachment 1, Ex. 10 at PageID 760). On August 13, 2014, Plaintiff began mental health

counseling with Beata Bartler. (Doc. 54 at PageID 1248). During his treatment, Ms.

Bartler diagnosed him with post-traumatic stress disorder (“PTSD”) and he informed Mr.

Smith of this diagnosis.     (Doc. 26 at PageID 279, 282).        Plaintiff attributes “being

incarcerated, that incident” as having “a lot to do with” his PTSD (Id. at PageID 286) and

states that his “PTSD resulted from a false arrest by reason of a false police report filed

by Theresa Mitchell” (Doc. 60, ¶ 10, at PageID 1454).

       On September 23, 2014, the charges against Plaintiff related to Theresa Mitchell

were dropped. (Doc. 26 at PageID 278). On September 24, 2014, Ms. Bartler wrote a

letter, “[t]o whom it may concern,” stating that Plaintiff had been receiving counseling from

her since August 13, 2014, at which time he “presented with high emotional distress,

anxiety, fear, and depression” in addition to self-reporting symptoms of “difficulty sleeping,

hypervigilance and intrusive thoughts related to his recent work-related experiences.”

(Doc. 26, Attachment 3, Def. Ex. A, PageID 360). Ms. Bartler noted that “[d]ue to the



                                             10
circumstances involved in [Plaintiff]’s traumatic experience, the continuing threat to and

fear for [his] safety, and because of the intensity of psychological and emotional response,

it is recommended for this client to not return to his regular employment at this time. [His]

functioning will continue to be evaluated in his treatment.” (Id.).

       Also after the charges against Plaintiff were dropped, Plaintiff and Mr. Smith

discussed Plaintiff taking “additional time off because of” Plaintiff’s PTSD (Doc. 26 at

PageID 279) and, on September 24, 2014, Mr. Smith wrote a letter to Defendant’s Mayor,

Vice Mayor, and Village Council informing them that the charges against Plaintiff had

been dropped and “[a]s a result, [Plaintiff] is no longer on paid administrative leave and

is free to return to work” but, that “based on correspondence received from his medical

provider, [Plaintiff] will be on sick leave until further notice.” (Doc. 28, Attachment 1, Ex.

10 at PageID 760).

       On October 28, 2014, Defendant and the Ostrowski Law Firm Co., L.P.A., via

attorney Andrea Ostrowski, entered into a Memorandum of Agreement (“MOA”) for

Defendant to hire Ms. Ostrowski to conduct an independent investigation into Plaintiff’s

“Recent Behavior and Employment.” (Doc. 46, Attachment 1 at PageID 1120-21). The

MOA limited the scope of the agreement to Plaintiff’s “employment, specifically what, if

any, action should be taken with regards to [his] employment as a result of recent

incidents that have been reported to the Mayor and Village Council” i.e., the Theresa

Michell incident. (Id. at PageID 1120). On December 9, 2014, Ms. Ostrowski provided a

final report to Defendant’s Mayor and Village Council. (Doc. 26, Attachment 3, Def. Ex.

C, PageID 362-66). She concluded that she “d[id] not believe the situation warrants

termination and should Council take a negative employment action against [Plaintiff] for



                                             11
being arrested, Council will open the Village to potential liability.” (Id. at PageID 366).

Plaintiff acknowledges that Defendant “did not take any action against [him] for being

arrested.” (Id. at PageID 338).

      Mr. Smith did not share any communication that he received from Plaintiff’s

counselor with Defendant’s Village Council and “wasn’t specific with” Village Council

regarding Plaintiff’s PTSD counseling or treatment in 2014 and 2015. (Doc. 28 at PageID

650). Moreover, during the period between July 16, 2014 and March 10, 2015, “Mr. Smith

hired contractors to do some of [Plaintiff]’s work” (Doc. 28 at PageID 639) and Mr. Smith

and Defendant’s Chief of Police assisted the remaining general Public Works Department

employee in ensuring the Department’s needs were satisfied. (Doc. 46, p. 47-48).

      On March 10, 2015, Defendant held a monthly Village Council meeting. (Doc. 28,

Attachment 1, Ex. 11 at PageID 761-63). The Village Council members in attendance

were: York Bryant, Terry Erwin, Rebecca Isaacs-Niemesh, Judy Neal, John Poe, and

William Thompson. (Id. at PageID 761). During that meeting, Village Council entered

into an Executive Session during which they discussed “personnel issues” including

Plaintiff’s employment. (Doc. 28 at PageID 633); (Doc. 28, Attachment 1, Ex. 11 at

PageID 761). Mr. Smith was present for the Executive Session and Mayor Erwin and

Village Councilman Erwin did not participate in the Executive Session. (Doc. 46, p. 76).

Unlike the regular sessions of Village Council, Executive Sessions are closed to the public

and Village Council does not take minutes of or recordings in such sessions. (Doc. 28 at

PageID 664).

       Plaintiff received a March 11, 2015, letter from Mr. Smith titled “Re: Notice of

Termination of Employment.” (Doc. 26 at PageID 302); (Id., Attachment 3, Def. Ex. B,



                                            12
PageID 361). That letter stated:

       At the direction of Morrow Village Council, I am writing to notify you that
       your employment with the Village of Morrow has been terminated, effective
       immediately. The Village is at a point where we must fill your position in
       order to carry out the work that we have pledged to our taxpayers.

       Enclosed is your final check, totaling $4,034.41, paying you the balance of
       your accumulated sick pay (279.75 hours) from the date of your last
       paycheck, March 4, 2015, plus your vacation balance for 2015 (120.00
       hours). All of this is based on your final rate of pay at $14.26 per hour.
       Additionally, I am enclosing a letter of recommendation for your use in
       seeking future employment.

(Id.); (Doc. 59, Attachment 10, Ex. 8 at PageID 1426).           In the attached letter of

recommendation, Mr. Smith stated, among other things, that he “would not hesitate” to

offer Plaintiff his “highest and most unreserved recommendation.” (Doc. 46, Attachment

1 at PageID 1114).

       Plaintiff “was never advised . . . that [Defendant] had reached a point that it needed

to fill [his] position in order to carry out the public service work that [Defendant] had

pledged to its taxpayers.” (Doc. 60, ¶ 43 at PageID 1457). Plaintiff had to return

approximately $3,200.00 of his final check, the total of his accumulated sick pay balance,

to the Ohio Attorney General’s office, as that office stated it was improperly paid. (Id. at

¶ 65, 66 at PageID 1459).

       Plaintiff filed a grievance with the Equal Employment Opportunity Commission

(“EEOC”) in which he stated his belief that he had been discriminated against because of

his age and disability in violation of the ADEA and ADA. (Doc. 3, Attachment 2, Ex. 1).

Mr. Smith signed an affidavit in connection with Plaintiff’s EEOC grievance. (Doc. 28,

Attachment 1, Ex. 3 at PageID 724-25). On September 28, 2016, the EEOC issued

Plaintiff a right to sue letter. (Doc. 3, Attachment 3, Ex. 2). Plaintiff was 57 years old at



                                             13
the time he filed his Complaint. (Doc. 3 at PageID 4).

                                    b. Factual Dispute

       The parties dispute who decided to and who terminated Plaintiff. Plaintiff argues

that Defendant’s Village Council decided to terminate him. He relies on Mr. Smith’s EEOC

affidavit which states that, “[a]t a council meeting on or about March 10, 2015, I was

instructed to terminate [Plaintiff] as an employee of the Village of Morrow.” (Doc. 28,

Attachment 1, Ex. 3 at PageID 725). Plaintiff also relies on Mr. Smith’s deposition

testimony that he prepared Plaintiff’s termination letter “the day after Council had met and

[the letter] is what I believe I was instructed to do” i.e., that when Village Council “came

out of executive session it was my belief that this is what I was instructed to do is to let

[Plaintiff] go and to make sure that he got his pay out of whatever vacation and sick pay

that he had.” (Doc. 46, p. 51-52). Mr. Smith testified that it was not his decision to

terminate Plaintiff. (Id.).

       Defendant asserts that Village Council did not have the authority to terminate

Plaintiff and Mr. Smith terminated Plaintiff. (Doc. 61 at PageID 1474-75). It relies on Mr.

Thompson’s statements that Mr. Smith “was not ordered or directed by [Village] council.

He only took direction from the mayor” (Doc. 28 at PageID 635) and that it “would be a

lie” to state that Mr. Smith terminated Plaintiff “because of directions from council” (id. at

PageID 640).      Mr. Thompson testified that “Council members have no authority to

terminate a Village employee except the Village administrator by a vote of five out of six.”

(Doc. 28 at PageID 633). Defendant asserts that Mr. “Smith, alone, as Village

Administrator, possessed and exercised his authority to terminate Plaintiff’s employment

with the Village.” (Doc. 61 at PageID 1475).



                                             14
       Regardless of the dispute, Mr. Smith, in his capacity as Defendant’s Village

Administrator, speaks for Defendant. In Ohio, a village administrator is vested with the

powers provided under Ohio Revised Code § 735.273 which, in turn, grants a village

administrator the power to, among other things, “appoint officers, employees, agents,

clerks, and assistants, provided such positions are first authorized by the legislative

authority of the village.” Ohio Rev. Code §§ 735.271, 735.273; see In re Anslinger, No.

CA 5632, 1978 WL 216189, at *3 (Ohio Ct. App. Aug. 4, 1978) (describing the role of

village administrators in Ohio). As Defendant asserts, “these provisions do not expressly

grant a village administrator the power to [] remove its employees,” but that “the power to

appoint without interference also implies the power to discharge.” (Doc. 61 at PageID

1474-75).

       Defendant cites, on numerous occasions, Plaintiff’s testimony that he believes he

“was terminated because some of the council members that terminated me are good

friends with Bruce Miller, Bob[] Miller, Yorkie Bryant and I - - I think a lot of it was because

of the fact that they had some issues that they wanted to get rid of me” and Mr. Smith’s

testimony that certain Village Council members “would like to see [Plaintiff] dismissed.”

(Doc. 26 at PageID 307); (Doc. 46, p. 32).



                                        III. ANALYSIS

                                   a. Standard of Review

       Pursuant to Rule 56(a), summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” when “the



                                              15
evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” only if its

resolution affects the outcome of the suit. Id.

       On summary judgment, a court must view the evidence and draw all reasonable

inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The moving party has the burden of showing an

absence of evidence to support the non-moving party’s case. Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). Once the moving party has met its burden of production, the

non-moving party cannot rest on its pleadings, but must present significant probative

evidence in support of its complaint to defeat the motion for summary judgment.

Anderson, 477 U.S. at 248-49. The standards upon which courts evaluate motions for

summary judgment do not change when the parties present cross-motions. Taft Broad.

Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991).

                      b. Age Discrimination in Employment Act

       The ADEA protects “individuals who are at least 40 years of age” and prohibits an

employer from discharging any individual “because of such individual's age.” 29 U.S.C.

§§ 623(a)(1), 631(a). A plaintiff may establish age discrimination under the ADEA either

by direct or by circumstantial evidence. Geiger v. Tower Auto., 579 F.3d 614, 620 (6th

Cir. 2009). The Sixth Circuit analyzes ADEA claims based on circumstantial evidence

under the McDonnell Douglas burden-shifting framework and, to establish a prima facie

case of age discrimination, the plaintiff must show that he (1) was over 40 years old;

(2) suffered an adverse employment action; (3) was qualified for the position he held; and

(4) was replaced by a person outside the protected class. Id. at 622-23; see McDonnell



                                            16
Douglas Corp. v. Green, 411 U.S. 792 (1973). If the plaintiff sets forth a prima facie case,

the burden shifts to the defendant to proffer a legitimate, non-discriminatory basis for the

termination. Id. If the defendant carries that burden, the plaintiff can survive summary

judgment by demonstrating pretext. See Spengler v. Worthington Cylinders, 615 F.3d

481, 493 (6th Cir. 2010).

       “To prevail on a claim under the ADEA, it is not sufficient for the plaintiff to show

that age was a motivating factor in the adverse action; rather, the ADEA's ‘because of’

language requires that a plaintiff ‘prove by a preponderance of the evidence (which may

be direct or circumstantial) that age was the ‘but-for’ cause of the challenged employer

decision.’” Scheick v. Tecumseh Pub. Sch., 766 F.3d 523, 529 (6th Cir. 2014) (quoting

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)). “Gross clarified that the

burden of persuasion does not shift to the employer in an ADEA case, ‘even when a

plaintiff has produced some evidence that age was one motivating factor in that decision.’”

Scheick, 766 F.3d at 529 (quoting Gross, 557 U.S. at 180); see Geiger, 579 F.3d at 621

(explaining that “Gross overrules our ADEA precedent to the extent that cases applied

Title VII’s burden-shifting framework if the plaintiff produced direct evidence of age

discrimination.”).     However, the “application of the McDonnell Douglas evidentiary

framework to prove ADEA claims based on circumstantial evidence remains consistent

with Gross” and “nothing in Gross undermines the principle that ‘[t]he direct evidence and

circumstantial evidence paths are mutually exclusive; a plaintiff need only prove one or

the other, not both.’” Scheick, 766 F.3d at 529 (citing Kline v. TVA, 128 F.3d 337, 348-

49 (6th Cir. 1997)).




                                            17
                                   i. Prima Facie Case

       Plaintiff does not present direct evidence of age discrimination. Consequently, the

Court will analyze his ADEA claim under the McDonnell Douglas framework and notes

that his burden at the prima facie case stage is relatively light. See Peters v. Lincoln Elec.

Co., 285 F.3d 456, 473 (6th Cir. 2002).

       Plaintiff satisfies the first two elements, as he was over 40 years old at the date of

his termination and his termination constitutes an adverse employment action. Turning

to the third element, “to be considered qualified, ‘an employee must demonstrate that he

. . . was meeting the employer's legitimate expectations and was performing to the

employer's satisfaction.’” Most v. BWXT Nuclear Operations Grp., Inc., 743 F. App'x 664,

668 (6th Cir. 2018) (quoting Gunthorpe v. DaimlerChrysler Corp., 90 F. App'x 877, 880

(6th Cir. 2004)). “A court must evaluate whether a plaintiff established his qualifications

independent of the employer's proffered nondiscriminatory reasons for discharge.”

Cicero v. Borg-Warner Auto., Inc., 280 F.3d 579, 585 (6th Cir. 2002); see Cline v. Catholic

Diocese of Toledo, 206 F.3d 651, 660-61 (6th Cir.2000) (“[W]hen assessing whether a

plaintiff has met her employer's legitimate expectations at the prima facie stage . . . a

court must examine plaintiffs' evidence independent of the nondiscriminatory reason

‘produced’ by the defense as its reason for terminating plaintiff.”). Stated otherwise, “a

court must be careful not to conflate the distinct stages of the McDonnell Douglas test.”

Cicero, 280 F.3d at 585.

       Plaintiff worked in his position for 10 years prior to his termination. (Doc. 26 at

PageID 249-50); (Doc. 60, ¶ 2, at PageID 1453). His direct supervisor stated that Plaintiff

“was always prompt, efficient, courteous and professional to both staff and public” (Doc.



                                             18
28, Attachment 1, Ex. 3 at PageID 724) and was “among the most skilled and detailed

oriented workers” that his supervisor had ever worked with (Doc. 46, Attachment 1, Ex. 2

at PageID 1114). Aside from Plaintiff’s use of sick leave from September 2014 through

March 2015, due to his PTSD diagnosis and treatment, there is no record evidence

suggesting that Plaintiff was unable to maintain Defendant’s parks, streets, basic water

system testing, or vehicles or was otherwise unqualified for his general maintenance

position; rather, the evidence establishes that Plaintiff’s job performance was satisfactory.

To the extent that Defendant argues that Plaintiff was not qualified because he failed to

return after six months of leave and his counselor noted that his PTSD symptoms continue

to cause clinically significant distress and interfere with his daily functioning into March

2015 (Doc. 61 at PageID 1481-82), Defendant conflates Plaintiff’s evidence presented

regarding his qualifications for his job with its proffered nondiscriminatory reason for his

termination. See e.g., Cline, 206 F.3d at 660-61.

       Turning to the fourth element, a plaintiff must show circumstances that support an

inference of age discrimination. Blizzard v. Marion Technical College, 698 F.3d 275, 283

(6th Cir. 2012). An allegation that the plaintiff was replaced by a younger individual

supports an inference of discrimination only if the difference in age is significant and, in

the Sixth Circuit, a difference of more than six years is considered substantial. Grosjean

v. First Energy Corp., 349 F.3d 332, 336, 340 (6th Cir. 2003). Plaintiff contends that Mike

Bryant, Yorkie Bryant’s son, replaced him and that Mike Bryant is in his early forties.

(Doc. 26 at PageID 318); (Doc. 62 at PageID 1520). Defendant explains that it hired Gary

Johnson, who was 44 years old at the time of his hiring, to work with Mike Hanna, who

was 61 years old at the time of Plaintiff’s termination, shortly after Plaintiff was terminated,



                                              19
in order for Gary “to basically learn the ropes” for a month before Mike Hanna resigned

to take a job in a different town. (Doc. 26 at PageID 317); (Doc. 28 at PageID 662-63,

698); (Doc. 46, p. 14-15). Defendant maintains that Gary replaced Mike Hanna and did

not replace Plaintiff. (Doc. 61 at PageID 1483). Defendant explains that Gary was the

only employee in its Public Works Department after Mike Hanna left, Gary resigned within

a year to take job in a different town, and, when Gary resigned, Mike Hanna returned to

his former job with Defendant. (Id.) (citing (Doc. 28 at PageID 651, 654)). Defendant

maintains that Mike Hanna replaced Gary and, thus presumably, did not fill Plaintiff’s

position. (Id.). Defendant acknowledges that it “was eventually able to fill the other open

position in the department with Mike Bryant sometime after February 2016” (Id. at PageID

1484) and he held “substantially the same position that [Plaintiff] had previously held”

(Doc. 28 at PageID 652).

       Although it is not entirely clear who replaced Plaintiff—Gary Johnson or Mike

Bryant—regardless of which man replaced him, there appears to be a more than six-year

age difference between Plaintiff and either man which satisfies Plaintiff’s burden in

demonstrating the fourth prong of his age discrimination claim prima facie case. See

Grosjean, 349 F.3d at 336, 340. Plaintiff meets his burden at the prima facie case stage.

            ii. Legitimate, nondiscriminatory reason for Plaintiff’s termination

       Once the burden shifts to the defendant to proffer a legitimate, nondiscriminatory

reason for the adverse employment action, the defendant need not “persuade the court

that it was actually motivated by the proffered reason[]” but must “raise a genuine issue

of fact.”    Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 814-15 (6th Cir. 2011).

Defendant contends that it terminated Plaintiff because it “reached a point where it had



                                            20
to fill [his] position (due to his extended leave of absence) in order to carry out the work it

pledged to its taxpayers and there was no end to Plaintiff’s leave ever articulated to [it].”

(Doc. 61 at PageID 1484); see (Doc. 59, Attachment 10, Ex. 8 at PageID 1426). For

support, Defendant explains that, during the period between July 16, 2014 and March 10,

2015, Mr. Smith had to hire contractors to do portions of Plaintiff’s work at times (Doc. 28

at PageID 639) and Mr. Smith and Defendant’s Chief of Police often had to assist the

remaining general Public Works Department employee with that Department’s

responsibilities, in addition to fulfilling their own job responsibilities (Doc. 46, p. 47-48).

Mr. Smith testified that Defendant “definitely needed two people in the Public Works

Department.”      (Id.).   Defendant meets its burden of producing a legitimate,

nondiscriminatory reason for Plaintiff’s termination.

                                         iii. Pretext

       Once the burden shifts back to the plaintiff, he must show that the proffered reason

is mere pretext for age discrimination. See Spengler, 615 F.3d at 493. To survive

summary judgment, the plaintiff must “produce[] evidence from which a jury could

reasonably doubt the employer's explanation. If so, h[is] prima facie case is sufficient to

support an inference of discrimination at trial.” Chen v. Dow Chem. Co., 580 F.3d 394,

400 n.4 (6th Cir. 2009). A plaintiff can establish pretext by demonstrating that (1) the

defendant’s stated reason for termination has no basis in fact; (2) the reason offered for

termination was not the actual reason; or (3) the reason offered was insufficient to explain

the defendant's action. See Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 349 (6th

Cir. 2012). “The first type of showing is easily recognizable and consists of evidence that

the proffered bases for the plaintiff's discharge never happened, i.e., that they are



                                              21
factually false.” Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d 1078, 1084 (6th

Cir. 1994) (internal citations omitted). This inquiry is a commonsense one: “did the

employer fire the employee for the stated reason or not?” Blizzard v. Marion Tech. Coll.,

698 F.3d 275, 283 (6th Cir. 2012) (quoting Chen, 580 F.3d at 400, n.4).

       Here, under the first type of showing, Plaintiff contends that Defendant’s stated

reason is pretext because he told Mr. Smith he wanted to return sometime in early to mid-

March 2015 and the Village “got along with a single individual in Plaintiff’s job category

for the better part of a year.” (Doc. 62 at PageID 1521).

       Regarding his contention that he told Mr. Smith that he wanted to return before his

March 11, 2015 termination—it is clear that he faults Defendant for failing to ask him for

a specific date on which he would be able to a return to work and Defendant faults him

for failing to give it an exact date on which he was able and planned to return to work—

Plaintiff “was never informed that [he] needed ‘clearance’ or any other action by his

counselor in order to return to work.” (Doc. 60, ¶ 37, at PageID 1456). Defendant has

not provided any information regarding a policy that required Plaintiff to inform Defendant

of his intention to return to work on a specific date. Village Council did not ask him when

he planned to return to work but, sometime in February 2015, he called Mr. Smith and

informed Mr. Smith that he “wanted to return to work by approximately the middle of March

2015” or “the first couple weeks of March.” (Doc. 60, ¶ 38, 39, at PageID 1456); (Doc. 26

at PageID 297).

       Mr. Smith confirms that, in the approximately six weeks before Plaintiff’s

termination, Plaintiff related that he would like to return to work sooner rather than later

but, when Mr. Smith spoke to Plaintiff’s counselor, “she indicated that it was not – it was



                                            22
going to be further out than what [Plaintiff] wanted to come back.” (Doc. 46, p. 45-46).

Mr. Smith testified that the medical information he received from Plaintiff “was pretty much

identical to the information [he] received from his health care provider, with the exception

of [Plaintiff] wanting to come back to work sooner than later. And the health care provider

said it was likely going to be later.” (Doc. 46, p. 56). However, when asked whether “[a]s

far as returning to work and suffering with PTSD is this something that the client pretty

much has to decide” Plaintiff’s counselor responded, “[u]ltimately, yes.” (Doc. 54 at

PageID 1280). Plaintiff acknowledges, though, that he did not tell Mr. Smith an exact

date on which he wanted to return. (Doc. 26 at PageID 319-20).

       Regarding Plaintiff’s assertion that Defendant “got along with a single individual in

Plaintiff’s job category for the better part of a year,” the Court will not reiterate Defendant’s

Public Works Department hiring timetable between Plaintiff’s March 2015 termination and

Mike Bryant’s February 2016 hiring, but will note that Defendant had two employees for

about a month, in April or May 2015 and when Gary Johnson and Mike Hanna worked

together after Plaintiff’s termination, and then not again until Defendant hired Mike Bryant

in February 2016. (Doc. 61 at PageID 1483-84). Defendant states Gary replaced Mike

Hanna and then Mike Hanna replaced Gary. (Id.). Thus, Defendant appears to have left

Plaintiff’s position open and did not have two full-time, general maintenance employees

in its Public Works Department until it hired Mike Bryant in February 2016 (Doc. 61 at

PageID 1483-84), despite its proffered reason that it terminated Plaintiff because it had

to fill his position to carry out the work that it pledged to its taxpayers (Doc. 59, Attachment

10, Ex. 8 at PageID 1426).

       Having reviewed this evidence, the Court finds that Plaintiff has presented



                                               23
sufficient evidence of genuinely disputed material fact such that a jury could doubt

Defendant’s stated reasons for Plaintiff’s termination. Accordingly, both parties’ Motions

for Summary Judgment on this claim are denied.

                                  c. Americans with Disability Act

        The ADA, as amended by the Amendments Act of 2008, makes it unlawful for an

employer to “discriminate against a qualified individual on the basis of disability in regard

to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a).

        A plaintiff can prove a claim for discrimination based on wrongful termination under

the ADA through direct or circumstantial evidence. Ferrari v. Ford Motor Company,

826 F.3d 885, 891 (6th Cir. 2016). When analyzing an ADA discrimination claim based

on circumstantial evidence, courts in the Sixth Circuit use an adapted version of

McDonnell Douglas burden-shifting framework. Id. at 891-92 (citing Monette v. Elec. Data

Sys. Corp., 90 F.3d 1173, 1179-82 (6th Cir. 1996)). Specifically, in such circumstances,

a plaintiff must show that he (1) is disabled; (2) is otherwise qualified for the position, with

or without reasonable accommodation; (3) suffered an adverse employment decision; (4)

the employer knew or had reason to know of his disability; and (5) the position remained

open while the employer sought other applicants or the disabled individual was replaced.

Ferrari, 826 F.3d at 891-92, 894; 4 Whitfield v. Tennessee, 639 F.3d 253, 259 (6th Cir.


4 “To recover on a claim for discrimination under the ADA, a plaintiff must show that he or she (1) is disabled,
(2) otherwise qualified to perform the essential functions of the position, with or without accommodation,
and (3) suffered an adverse employment action because of his or her disability.” Ferrari, 826 F.3d at 891
(citing Monette, 90 F.3d at 1178) (emphasis added). In Ferrari, the Sixth Circuit emphasized “that using
the three-element test for the indirect [circumstantial evidence] method would make[] little sense, as its third
element—whether the employee was, in fact, discharged because of disability—requires at the prima
facie stage what the McDonnell Douglas burden-shifting framework seeks to uncover only through two

                                                      24
2011). If the plaintiff establishes a prima facie case, the burden shifts to the defendant to

offer a legitimate, nondiscriminatory reason for the adverse employment action. Ferrari,

826 F.3d at 892 (citing Monette, 90 F.3d at 1186). If the defendant does so, the burden

shifts to the plaintiff to show that the proffered reason is merely pretext. Id.

                                          i. Prima Facie Case

        Although Plaintiff appears to analyze his ADA claim as though he has presented

direct evidence of discrimination (Doc. 62 at PageID 1506), he has not and the Court will

analyze this claim under the five-element test described above. Defendant asserts that

Plaintiff cannot establish a prima facie case because he cannot show he was qualified for

his job or suffered an adverse employment action. (Doc. 61 at PageID 1499-1502).

Defendant does not dispute that Plaintiff meets the first element—or Plaintiff’s assertion

that he is disabled in light of his PTSD diagnosis—or the fourth and fifth elements. See

(id.). The Court deems those three elements to be conceded. See e.g., Spencer v. Nat'l

City Bank, 732 F. Supp. 2d 778, 789 (S.D. Ohio 2010)). The Court reiterates that

“[e]stablishing a prima facie case of discrimination under the indirect method is ‘not

onerous.’” Ferrari, 826 F.3d at 894 (quoting Cline, 206 F.3d at 660).

        Starting with element two, the ADA defines a “qualified individual” as an individual

“who, with or without reasonable accommodation, can perform the essential functions of

the employment position that such individual holds.” 42 U.S.C. § 12111(8). The ADA

defines “reasonable accommodation” as including “job restructuring, part-time or modified

work schedules, reassignment to a vacant position, and acquisition or modification of



additional burden shifts, thereby rendering that framework wholly unnecessary.” Ferrari, 826 F.3d at 894,
n.4 (internal citations omitted). The three-part test “is not used in the context of establishing a prima facie
case[] for purposes of McDonell Douglas, but is rather in the context of what is required for recovery under
the ADA.” Id. at 894 (emphasis in original).

                                                      25
equipment or devises.” 42 U.S.C. § 12111(9). “Approved medical leave may be a

reasonable accommodation and an inability to work while on such leave does not mean

that an individual is automatically unqualified under the ADA.” Terre v. Hopson, 708 F.

App'x 221, 228-29 (6th Cir. 2017) (citing Cehrs v. Ne. Ohio Alzheimer's Research Ctr.,

155 F.3d 775, 782 (6th Cir. 1998) (“The presumption that uninterrupted attendance is an

essential job requirement improperly dispenses with the burden-shifting analysis set forth

in Monette.”)). To establish this element, Plaintiff “need only demonstrate that []he was

objectively qualified for the position.” Lowe v. Hamilton Cty. Dep't of Job & Family Servs.,

No. 1:05-CV-117, 2012 WL 1931667, at *4 (S.D. Ohio May 29, 2012) (relying on Wexler

v. White's Fine Furniture, Inc., 317 F.3d 564, 574-76 (6th Cir. 2003)). The Court’s “inquiry

should focus on Plaintiff's education, experience in the relevant industry, and

demonstrated possession of the required general skills.” Id. (citing Wexler, 317 F.3d at

576).

        Here, the relevant question is whether Plaintiff can demonstrate that he was able

to perform the essential functions of his general maintenance position within Defendant’s

Public Works Department. Defendant argues that Plaintiff cannot because, when he was

terminated, he was on medical leave and had been for sixth months, did not inform Mr.

Smith of an exact date regarding when he would return to work, and, in a March 2015

letter, his counselor noted that his PTSD symptoms “cause clinically significant distress

and interfere with [his] daily functioning.” (Doc. 61 at PageID 1499-1500) (citing (Doc. 55,

Attachment 3, Ex. D at PageID 1322)). Plaintiff asserts that he was qualified because,

when he was terminated, he was on medical leave approved by Mr. Smith and

Defendant’s Solicitor and his PTSD would not have prevented him from performing his



                                            26
responsibilities. (Doc. 62 at PageID 1506, 1515) (citing (Doc. 46, p. 36); (Doc. 60, ¶ 45)).

       After Plaintiff’s involuntary period of administrative leave ended on September 23,

2014, Mr. Smith informed Defendant’s Mayor, Vice Mayor, and Village Council that that

“based on correspondence received from his medical provider, [Plaintiff] will be on sick

leave until further notice.” (Doc. 28, Attachment 1, Ex. 10 at PageID 760). Mr. Smith

testified that he worked with Defendant’s Solicitor to approve Plaintiff’s use of his accrued

sick leave beginning on September 23, 2014. (Doc. 46, p. 36-38, 42-44). Although

Defendant would like the Court to ignore Plaintiff’s testimony, and Mr. Smith’s

confirmation thereof, that he communicated a hope to return to work by the middle of

March 2015 or within the first couple weeks of March and his belief that he was ready to

return to his normal job responsibilities, the Court will not. Compare (Doc. 61 at PageID

1500), with (Doc. 46, p. 45-46); (Doc. 60, ¶ 38, 39 at PageID 1456).

       Moreover, Plaintiff was on paid medical leave approved by his direct supervisor

who, before approving the paid medical leave, consulted with Defendant’s Solicitor about

the propriety of such paid medical leave. Further, similar to the analysis regarding his

ADEA claim, other than Plaintiff’s use of his sick leave from September 2014 through

March 2015, in light of his PTSD diagnosis and treatment, there is no record evidence

suggesting that he was unable to maintain Defendant’s parks, streets, basic water system

testing, or vehicles or was otherwise unqualified for his general maintenance position.

Finally, Defendant’s reliance on Plaintiff’s counselor’s March 2015 letter conflates the

evidence regarding Plaintiff’s qualifications with its proffered nondiscriminatory reason for

his termination. See e.g., Cline, 206 F.3d at 660-61. The Court finds that Plaintiff was

qualified at the time of his termination for purposes of the prima facie case. See Cehrs,



                                             27
155 F.3d at 782; Terre, 708 F. App'x at 228-29.

       Turning to the third element, “[a]n adverse employment action is ‘a materially

adverse change in the terms of [the employee's] employment.’” Hurtt v. Int'l Servs., Inc.,

627 F. App'x 414, 419 (6th Cir. 2015) (quoting Kocsis v. Multi–Care Mgmt., Inc., 97 F.3d

876, 885 (6th Cir. 1996)). Plaintiff’s termination is a sufficient adverse employment

decision. Accordingly, Plaintiff meet his burden at the prima facie case stage.

  ii. Legitimate, nondiscriminatory reason for Plaintiff’s termination and pretext

       The Court will not repeat its analysis and finding that Defendant articulated a

legitimate, non-discriminatory reason for Plaintiff’s termination. Similarly, as the same

issues of fact apply regarding Plaintiff's showing of pretext, neither party is not entitled to

summary judgment.

       Defendant contends it had an honest belief in its proffered reason for Plaintiff’s

termination because Mr. “Smith held an honest belief that the work that was being pledged

to the taxpayers was not being done.” (Doc. 63 at PageID 1539-40); see (Doc. 65 at

PageID 1577-78). After a plaintiff meets its burden to establish pretext, “[t]he honest-

belief rule is, in effect, one last opportunity for the defendant to prevail on summary

judgment. The defendant may rebut the plaintiff's evidence of pretext, by demonstrating

that the defendant's actions, while perhaps mistaken, foolish, trivial, or baseless, were

not taken with discriminatory intent.” Clay v. United Parcel Serv., Inc., 501 F.3d 695, 714-

15 (6th Cir. 2007) (internal citations omitted). “[T]he key inquiry is whether the employer

made a reasonably informed and considered decision before taking an adverse

employment action.” Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 285 (6th Cir. 2012).

Defendant’s honest belief rule analysis is misguided, as its asserted honest belief—that



                                              28
Mr. Smith believed Plaintiff’s work was not getting done—is contradicted by Mr. Smith’s

testimony that the work was getting done, just by Plaintiff’s co-worker, Mike Hanna, Mr.

Smith, and Defendant’s Chief of Police. Moreover, Defendant provides no analysis that

it made a reasonably informed and considered decision before terminating Plaintiff;

rather, Defendant summarily asserts that Mr. Smith held an honest belief that work was

not getting done.        See Seeger, 681 F.3d at 285.               Thus, the honest belief rule is

inapplicable for summary judgment purposes in this matter.

                   d. Wrongful Termination in Violation of Public Policy

        “Plaintiff concedes that, as an unclassified public employee, his status is that of an

‘at-will’ employee who can be terminated without cause, all other things being equal (i.e.,

if no exception to the at-will employment doctrine applies” and states that, “[b]arring an

exception, his termination without cause would eliminate failure of due process as a

justification for an attack on [his] termination.” (Doc. 62 at PageID 1522). He contends,

however, that his termination qualifies “for an exception to the at-will employment doctrine

because it implicated major public policy concerns and, in doing so, is subject to an

exception for the tort of wrongful discharge in derogation of public policy.” (Id.). In the

Complaint, he identifies “the public policy of supporting efforts to eliminate corruption” and

points to “common law.” (Doc. 3 at PageID 10-11). In his Motion for Summary Judgment,

he identifies the public policy of “addressing public corruption” and points to the Ohio

whistleblower statute, Ohio Rev. Code § 4113.52. 5 (Doc. 62 at PageID 1524). In his

Response in Opposition to Defendant’s Motion for Summary Judgment, he identifies the



5Although he references Ohio Rev. Code § 2921.43 (“Soliciting or receiving improper compensation”), he
does not cite this statute in his Complaint or explain how his actions would fall under that provision of the
Ohio Revised Code and the Court will not consider it. (Doc. 62 at PageID 1524).

                                                     29
public policies of “attempting to clean up corruption” and “reporting illegal activity” and

states that the source of those public policies are “codified in [Ohio Rev. Code §] 4113.52”

and “exist[] in the common law that gave rise to the adoption of the statute.” (Doc. 64 at

PageID 1563, 1565).

       Traditionally, employment in Ohio is governed by the common law doctrine of

employment-at-will. See Wiles v. Medina Auto Parts, 96 Ohio St.3d 240, 241, 2002-Ohio-

3994, 773 N.E.2d 526; Collins v. Rizkana, 1995-Ohio-135, 73 Ohio St. 3d 65, 67, 652

N.E.2d 653, 656. “The Ohio Supreme Court, however, recognized an exception to this

doctrine when an employee has been wrongfully discharged in violation of public policy

as set forth in the statutory enactments” and such a claim “is commonly referred to as a

‘Greeley claim.’” Tracy v. Northrop Grumman Sys. Corp., No. 1:08CV126, 2009 WL

690255, at *2 (S.D. Ohio Mar. 12, 2009), aff'd, No. 10-3930, 2011 WL 6965839 (6th Cir.

Dec. 21, 2011) (citing Greeley v. Miami Valley Maint. Contractors, Inc., 49 Ohio St.3d

228, 551 N.E.2d 981 (1990)). “The Ohio Supreme Court later expanded the scope of

such Greeley claims to encompass employees who have been wrongfully discharged in

violation of public policy, not only as set forth in [statute] but also in violation of the Ohio

and United States Constitutions, administrative rules and regulations, and common law.”

Id. at *2 (citing Painter v. Graley, 1994-Ohio-334, 70 Ohio St.3d 377, 639 N.E.2d 51

(1994)).

       To establish a Greeley claim, a plaintiff “must show (1) ‘a clear public policy existed

and was manifested in a state or federal constitution, statute or administrative regulation,

or in the common law (the clarity element)’; (2) dismissal ‘under circumstances like those

involved in the plaintiff's dismissal would jeopardize the public policy (the jeopardy



                                              30
element)’; (3) ‘the plaintiff's dismissal was motivated by conduct related to the public

policy (the causation element)’; and (4) lack of an ‘overriding legitimate business

justification for the dismissal (the overriding justification element).’” Hale v. Mercy Health

Partners, 617 F. App'x 395, 402 (6th Cir. 2015) (citing Collins, 73 Ohio St. 3d at 69-70,

652 N.E.2d 653). “The first and second elements are questions of law for the court to

decide, but the jury decides questions of fact relating to the latter two elements.” Id.

       To satisfy the clarity element, a plaintiff must demonstrate the existence of an

established public policy that was violated by his discharge and “must point to a specific

provision in the federal or state constitution[s], federal or state statutes, administrative

rules and regulations, or common law.”         Id. (internal citations omitted).    The Ohio

whistleblower statute, Ohio Rev. Code § “4113.52[,] does not preempt a common-law

cause of action against an employer who discharges [] an employee in violation of that

statute.” Kulch v. Structural Fibers, Inc., 1997-Ohio-219, 78 Ohio St. 3d 134, 162, 677

N.E.2d 308, 329. However, “[w]here an at-will employee's common-law claim embodies

only the public policy set forth in Ohio Rev. Code § 4113.52 . . . , the employee must

strictly comply with the requirements of that statute.”       Seig v. Mercy Franciscan at

Schroeder, No. 1:13-CV-672, 2015 WL 1036085, at *8 (S.D. Ohio 2015) (citing Kulch,

78 Ohio St. 3d at 162). Indeed, “[w]hile an at-will employee may maintain a common-law

public-policy claim regardless of whether she complied with the strict requirements of

§ 4113.52, to do so []he must identify ‘a source of public policy separate from the public

policy embodied in [§ 4113.52].’” Id. at *8 (citing Kulch, 78 Ohio St. 3d at 162).

       Plaintiff acknowledges that “the facts of [his] case do not fit clearly within the [Ohio

whistleblower] statute,” as his actions were “limited to the reporting of instances of public



                                              31
corruption to the appropriate authorities.” (Doc. 62 at PageID 1524); (Doc. 64 at PageID

1565).    Moreover, aside from generally referring to the common law prohibition on

whistleblowing, he does not identify a source of public policy separate from that embodied

in the Ohio Whistleblower statute. As he sets forth no argument or evidence that he

complied with the requirements of Ohio Rev. Code § 4113.52 and fails to identify a source

of public policy separate from the public policy embodied in that statute, he fails to

establish foundation for a Greeley claim. See Kulch, 78 Ohio St. 3d at 162; cf. Hale v.

Mercy Health Partners, 20 F. Supp. 3d 620, 640, n.14 (S.D. Ohio 2014), aff'd, 617 F.

App'x 395 (6th Cir. 2015) (“[I]t is Plaintiff's burden to satisfy the clarity element and the

Court may not fill in the blanks sua sponte.”). As he fails to satisfy the first element

required to prove a wrongful termination in violation of public policy, the Court need not

address the other three elements. Plaintiff’s wrongful termination claim fails as a matter

of law and cannot survive Defendant’s Motion for Summary Judgment.

                              e. Breach of Employment Contract

         Defendant moves for summary judgment of Plaintiff’s “breach of employment

contract claim because Plaintiff is an at-will employee.” (Doc. 61 at PageID 1495-96).

The Court reiterates Plaintiff’s concession “that[,] as an unclassified public employee, his

status is that of an ‘at will’ employee under Ohio law who can be terminated without cause,

all other things being equal (i.e., if no exception to the at-will employment doctrine

applies).” (Doc. 62 at PageID 1522). Nothing in Plaintiff’s Response negates his prior

concession and the Court notes Plaintiff failed to file a Reply to support his Motion for

Summary Judgment clarifying the confusion. 6 Consequently, Defendant’s Motion for


6The Court agrees that the portion of Plaintiff’s Response in Opposition to Defendant’s Motion for Summary
Judgment that could be interpreted as responding to Defendant’s arguments regarding his termination in

                                                   32
Summary Judgment is granted as to this claim.

                                 f. Public Hearing and Estoppel

        Plaintiff does not raise any arguments in response to Defendant’s Motion for

Summary Judgment regarding his claims for termination without a public hearing or

estoppel. Compare (Doc. 61 at PageID 1492-98); (Doc. 65 at PageID 1584, n.4), with

(Doc. 64). In light of his failure to respond to Defendant’s arguments, the Court considers

these claims abandoned. See Clark v. City of Dublin, 178 F. App'x 522, 524-25 (6th Cir.

2006) (affirming trial court's finding that party's failure to properly respond to the

arguments raised in a motion for summary judgment constituted an abandonment of

those claims). Defendant’s Motion for Summary judgment is granted as to those claims.

              g. Retaliation and Intentional Infliction of Emotional Distress

        Although Defendant moves for summary judgment as to all of Plaintiff’s claims, it

fails to mention, let alone analyze, Plaintiff’s retaliation and intentional infliction of

emotional distress 7 claims. Compare (Doc. 3 at PageID 13-14), with (Doc. 61). The Court

will not manufacture arguments on Defendant’s behalf, or anticipate Plaintiff’s responses

thereto, and denies Defendant’s Motion for Summary judgment as to these two claims.



                                          IV. CONCLUSION
        Based on the foregoing,

    1. Defendant’s Motion to Strike Portions of Plaintiff’s Affidavit (Doc. 66) is properly



violation of an employment contract claim is vague and confusing in light of his prior concession. Compare
(Doc. 65 at PageID 1583), with (Doc. 64 at PageID 1565, 1567-68).
7The Court acknowledges that mental and emotional distress can be a part of a possible and/or eventual
damages award in certain discrimination cases and clarifies that Plaintiff appears to assert a claim, under
Ohio law, for the tort of intentional infliction of emotional distress.

                                                    33
     construed as an objection and is SUSTAINED IN PART AND OVERRULED IN

     PART;

  2. Plaintiff’s Motion to Strike or Otherwise Disregard Defendant’s Motion to Strike

     (Doc. 67) is properly construed as an objection and is SUSTAINED IN PART AND

     OVERRULED IN PART;

  3. Plaintiff’ Motion for Summary Judgment (Doc. 62) is DENIED; and

  4. Defendant’s Motion for Summary Judgment (Doc. 61) is DENIED IN PART and

     GRANTED IN PART as follows:

        a. Summary judgment is DENIED on Plaintiff’s ADEA, ADA, retaliation, and

             intentional infliction of emotional distress claims;

        b. Summary judgment is GRANTED on Plaintiff’s wrongful termination in

             violation of public policy, termination without a public hearing, estoppel, and

             termination in violation of an employment contract claims.

IT IS SO ORDERED.                                /s Michael R. Barrett_________________
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                            34
